DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .
	This action is in response to Applicant’s amendment filed on 02/16/2021.

Summary
Claim 7 is amended.
Claims 18 - 26 are added.

Allowable Subject Matter
Claims 7 – 11 and 13 – 26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or make obvious the claimed combination including the following features:
Weyandt (US 1,797,253) teaches a system for cooling and controlling a motor, and teaches several motor windings with gaps between them for cooling said motor windings. However, Weyandt does not teach or make obvious that the first and second coil rings are arranged with such that the distance between an upper end of an uppermost coil ring and a lower end of a lowermost coil ring is greater than a sum of a first height of the uppermost coil ring and of a second height of the lowermost coil ring. Paragraph [0011] presents the advantageous criticality of this orientation, “…In this manner, a virtually optimal relationship between the height of the individual coil ring and the space can be achieved in order to cool the coil rings.”
Kusase (US 7,023,121 B2) teaches a power tool with a first and second coil device (as shown in Fig 7) and a system for cooling the coil devices. However, Kusase does not teach or make obvious that the first and second coil rings are arranged with such that the distance between an upper end of an uppermost coil ring and a lower end of a lowermost coil ring is greater than a sum of a first height of the uppermost coil ring and of a second height of the lowermost coil ring. Paragraph [0011] presents the advantageous criticality of this orientation, “…In this manner, a virtually optimal relationship between the height of the individual coil ring and the space can be achieved in order to cool the coil rings.”
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571)272-3974.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/  Primary Examiner, Art Unit 3731                                                                                                                                                                                           
--